 

Oo fo JN DBO OH FP W HNO kK

DBS No NO NO WN HN NY NY NO KR Fe Fe FP Re Re eee eee le
oo NY HO UO FP WO NY §F§ COD CO OH ND HD WH FP WW NPY KF BD

ot
EE
:

FILED

NOV 14 2019

CLERK, U.S. DISTRICT COURT
EASTERN DISTAICT OF CALIFORNIA

BY.

  

Y CLEA

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

JEREMY MICHAEL GARDNER, ) Case No.: 1:18-cv-00800-LJO-JDP (PC)
)
Plaintiff, )
) ORDER THAT INMATE JEREMY MICHAEL
Vv. ) GARDNER IS NO LONGER NEEDED AS A
WITNESS IN THESE PROCEEDINGS, AND THE
CALIFORNIA FORENSICS MEDICAL ) WRIT OF HABEAS CORPUS AD
) TESTIFICANDUM IS DISCHARGED
GROUP, et al,
Defendants. )

 

 

 

Plaintiff Jeremy Michael Gardner is appearing pro se and in forma pauperis in this civil rights
action pursuant to 42 U.S.C. § 1983.

A settlement conference in this matter commenced on November 14, 2019. Inmate Jeremy
Michael Gardner, CDCR #BE-8100, is no longer needed by the Court as a witness in these
proceedings, and the writ of habeas corpus ad testificandum as to this inmate is HEREBY

DISCHARGED.

IT IS SO ORDERED.

de ~— Leh

UNITED STATES MAG ype JUDGE

 
